DETAILED ACTION
Elections/Restrictions
1.	This office action is a response to Applicant's election filed on 04/28/2022 without traverse of Group I, claims 1-18 for further examination. Claim 19 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
4.	The information disclosure statements (IDS) submitted on 06/22/2021 & 04/15/2022 are being considered by the examiner.

Claim Interpretation
5.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “locking element” in claims 1, 9-12 & 17.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant wishes to provide further explanation or dispute the examiner' s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
	
7.	Claims 1-18 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
As regards to claim 1, lines 8-11 recite “the needle unit is detachable connected to the connector by the locking element, the glue tube, the connector, and the needle unit communicate with each other to form a glue channel in the gluing device” wherein it is unclear whether the needle unit is detachable connected to the connector by the locking element, the glue tube, the connector, and the needle unit communicate with each other to form a glue channel in the gluing device or the needle unit is detachable connected to the connector by the locking element, and wherein the glue tube, the connector, and the needle unit communicate with each other to form a glue channel in the gluing device or the needle unit is detachable connected to the connector by the locking element, the glue tube, the connector, and the needle unit and communicate with each other to form a glue channel in the gluing device. For examination purposes, examiner is interpreting “the needle unit is detachable connected to the connector by the locking element, the glue tube, the connector, and the needle unit communicate with each other to form a glue channel in the gluing device” as “the needle unit is detachable connected to the connector by the locking element, and wherein the glue tube, the connector, and the needle unit communicate with each other to form a glue channel in the gluing device”. To correct this problem, amend claim 1 to recite “the needle unit is detachable connected to the connector by the locking element, and wherein the glue tube, the connector, and the needle unit communicate with each other to form a glue channel in the gluing device”.
As regards to claims 2-18, line 1 recites “The connecting article”. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner is interpreting “The connecting article” as “The gluing device” recited in claim 1. To correct this problem, amend line 1 to recite “The gluing device”.
As regards to claim 9, lines 9-10 & 11 recite “the third connecting head”. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner is interpreting “the third connecting head” as “a third connecting head”. To correct this problem, amend lines 9-10 to recite “a third connecting head”.
As regards to claims 11-13, line 2 recites “the third connecting head”. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner is interpreting “the third connecting head” as “a third connecting head”. To correct this problem, amend line 2 to recite “a third connecting head”.
As regards to claim 14, line 2 recites “the third connecting head”. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner is interpreting “the third connecting head” as recited in view of the foregoing interpretation of claim 9. To correct this problem, amend claim, lines 9-10 to recite “a third connecting head”.
As regards to claim 15, line 2 recites “the third connecting head”. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner is interpreting “the third connecting head” as “a third connecting head”. To correct this problem, amend line 2 to recite “a third connecting head”.
As regards to claim 16, line 2 recites “the third connecting head”. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner is interpreting “the third connecting head” as recited in view of the foregoing interpretation of claim 11. To correct this problem, amend claim 11, line 2 to recite “a third connecting head”.

Claim Rejections
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
9.	 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


10.	Claims 1-18 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (CN 206229594 U) hereinafter Wang.
	As regards to claim 1, Wang discloses a gluing device (abs; fig 1-2), comprising:
a glue tube 2 (abs; [0026]-[0027]; fig 1-2); 
a connector 42 (abs; [0028]-[0032]; fig 1-2); 
a needle unit 41 (abs; [0028]; [0031]-[0032]; fig 1-2); and 
a locking element 43, wherein, one end of the connector 42 is connected to the glue tube 2, and other end of the connector 42 is connected to the needle unit 41, the locking element 43 is sleeved on an interconnection region of the connector 42 and the needle unit 41, the needle unit 41 is detachable connected to the connector 42 by the locking element 43, the glue tube 2, the connector 42, and the needle unit 41 communicate with each other to form a glue channel (see fig 1-2) in the gluing device (abs; [0008]-[0013]; [0028]-[0032]; fig 1-2).
As regards to claim 2, Wang discloses a gluing device (abs; fig 1-2), wherein the connector 42 comprises: a connector body (structure forming connector 42); a first connecting head 22; and a second connecting head 421, wherein the first connecting head 22 is positioned at an end of the connector 42 body close to the glue tube 2, the second connecting head 421 is positioned at an end of the connector 42 body close to the needle unit 41, the first connecting head 22 is connected to the glue tube 2, and the second connecting head 421 is connected to the needle unit 41 (abs; [0008]-[0013]; [0028]-[0032]; fig 1-2).
As regards to claim 3, Wang discloses a gluing device (abs; fig 1-2), wherein the glue tube 2 comprises: a tube body 21; a body cavity (internal space housing glue, see fig 1-2) defined in the tube body 21; a tube connecting head 6+12+23+431 positioned at an end of the tube body 21; and a connect cavity (internal space housing glue and of which glue flows, see fig 1-2) defined in the tube connecting head 6+12+23+431, wherein the connect cavity (internal space housing glue and of which glue flows, see fig 1-2) and the body cavity (internal space housing glue, see fig 1-2) are connected to each other (see fig 1-2), the first connecting head 22 and the tube connecting head 6+12+23+431 are connected to each other (abs; [0008]-[0013]; [0028]-[0032]; fig 1-2).
As regards to claim 4, Wang discloses a gluing device (abs; fig 1-2), wherein the first connecting head 22 and the tube connecting head 6+12+23+431 are connected to each other by screw threads (abs; [0028]-[0032]; fig 1-2).
As regards to claim 5, Wang discloses a gluing device (abs; fig 1-2), wherein a fixing groove 433 is arranged in the tube connecting head 6+12+23+431, the first connecting head 22 is placed in contact with the fixing groove 433 and connects to the tube connecting head 6+12+23+431 by interference fit (abs; [0008]-[0013]; [0028]-[0032]; fig 1-2).
As regards to claim 6, Wang discloses a gluing device (abs; fig 1-2), wherein an external dimension (width) of the first connecting head 22 exceeds ( see fig 1-2) an internal dimension (width) of the fixing groove 433 (abs; [0028]-[0032]; fig 1-2).
As regards to claim 7, Wang discloses a gluing device (abs; fig 1-2), wherein the tube connecting head 6+12+23+431 is made of at least one of plastic and rubber ([0017]; [0033]; fig 1-2).
As regards to claim 8, Wang discloses a gluing device (abs; fig 1-2), wherein the needle unit 41 comprises a rubber head 5 sealing the cylinder and a needle (see fig 1-2), the rubber head 5 and the needle (see fig 1-2) are connected to each other, the rubber head 5 is sleeved on top of the second connecting head 421 (abs; [0008]-[0013]; [0017]; [0028]-[0033]; fig 1-2).
As regards to claim 9, Wang discloses a gluing device (abs; fig 1-2), wherein the locking element 43 comprises: a locking body 432, a locking sidewall (internal+external sidewalls of locking element 43), a first through hole (opening passage of 43 at exit of 42); and a second through hole (exit passage of 43), wherein the locking sidewall (internal+external sidewalls of locking element 43) is positioned on one end of the locking body 432, the first through hole (opening passage of 43 at exit of 42) is connected to the locking sidewall (internal+external sidewalls of locking element 43), and the second through hole (exit passage of 43) is connected to the locking body 432, the first through hole (opening passage of 43 at exit of 42) and the second through hole (exit passage of 43) are coaxial, an internal dimension (width) of the first through hole (opening passage of 43 at exit of 42) exceeds an external dimension (thickness of structure) of the third connecting head 3, and is smaller than the external dimension of the second through hole (exit passage of 43), the rubber head 5 is positioned in contact with first through hole (opening passage of 43 at exit of 42), and the third connecting head 3 is positioned in contact with the second through hole (exit passage of 43), and is movably connected to the locking element 43 (abs; [0008]-[0013]; [0017]; [0028]-[0033]; fig 1-2).
As regards to claim 10, Wang discloses a gluing device (abs; fig 1-2), wherein a limiting block 13 is positioned on an outer wall of the rubber head 5, and the limiting block 13 is positioned in contact with the second through hole (exit passage of 43) and connected to the locking sidewall (internal+external sidewalls of locking element 43) ([0025]-[0033]; fig 1-2).
As regards to claim 11, Wang discloses a gluing device (abs; fig 1-2), wherein an external thread is arranged on an outer wall of the third connecting head 3, an internal thread matching the external thread is arranged on an inner wall of the limiting block 13 connected with the second through hole (exit passage of 43), the locking element 43 is fixed on the connector 42 and connected with the internal thread and the external thread (abs; [0008]-[0013]; [0017]; [0028]-[0033]; fig 1-2).
As regards to claim 12, Wang discloses a gluing device (abs; fig 1-2), wherein a buffer cavity (passage between 23) is formed between the locking sidewall (internal+external sidewalls of locking element 43) and the third connecting head 3 ([0030]-[0032]; fig 1-2).
As regards to claim 13, Wang discloses a gluing device (abs; fig 1-2), wherein an angle adjustment block 422 is positioned between the third connecting head 3 and the connector 42 body, the angle adjustment block 422 is defined a cavity (passage of 42) connecting to the glue channel, and the angle adjustment block 422 forms an acute angle (see fig 1-2) between the connector 42 body and the third connecting head 3 (abs; [0008]-[0013]; [0017]; [0028]-[0033]; fig 1-2)..
As regards to claim 14, Wang discloses a gluing device (abs; fig 1-2), wherein an angle adjustment block 422 is positioned between the third connecting head 3 and the connector 42 body, the angle adjustment block 422 is defined a cavity (passage of 42) connecting to the glue channel, and the angle adjustment block 422 forms an acute angle acute angle (see fig 1-2) between the connector 42 body and the third connecting head 3 (abs; [0008]-[0013]; [0017]; [0028]-[0033]; fig 1-2)..
As regards to claim 15, Wang discloses a gluing device (abs; fig 1-2), wherein an angle adjustment block 422 is positioned between the third connecting head 3 and the connector 42 body, the angle adjustment block 422 is defined a cavity (passage of 42) connecting to the glue channel, and the angle adjustment block 422 forms an acute angle acute angle (see fig 1-2) between the connector 42 body and the third connecting head 3 (abs; [0008]-[0013]; [0017]; [0028]-[0033]; fig 1-2)..
As regards to claim 16, Wang discloses a gluing device (abs; fig 1-2), wherein an angle adjustment block 422 is positioned between the third connecting head 3 and the connector 42 body, the angle adjustment block 422 is defined a cavity (passage of 42) connecting to the glue channel, and the angle adjustment block 422 forms an acute angle acute angle (see fig 1-2) between the connector 42 body and the third connecting head 3 (abs; [0008]-[0013]; [0017]; [0028]-[0033]; fig 1-2)..
As regards to claim 17, Wang discloses a gluing device (abs; fig 1-2), wherein at least one bulge 12 part is arranged on the outside of the connector 42, each of the at least one bulge part 12 is between the locking element 43 and the glue tube 2 ([0025]-[0032]; fig 1-2).
As regards to claim 18, Wang discloses a gluing device (abs; fig 1-2), wherein the at least one bulge part 12 is ring-shaped (see fig 1-2) disposed around an outer wall (see fig 1-2) of the connector 42 ([0025]-[0032]; fig 1-2).

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: all references cited on the attached PTO-892 Notice of References Cited excluding the above relied upon references.

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jethro M Pence whose telephone number is (571)270-7423.  The examiner can normally be reached on M-TH 8:00 A.M. - 6:30 P.M..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JETHRO M. PENCE/Primary Examiner, Art Unit 1717